DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to Appeal Brief filed for U.S. Application No. 15/450809 on July 18, 2022.

In view of the Appeal Brief filed on July 18, 2022, PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        


Status of Claims
2.	Claims 1-15 and 17 are pending.
	
Claim Rejections - 35 U.S.C. §101

3.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
 	
With respect to independent claims, 1, 6 and 11, specifically claim 1, 6 and 11 recites "if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream”, “determining, by the query optimizer, relationships among the first plurality of queries, wherein each of the relationships is associated with a prior probability”, “selecting, by the query optimizer, based on the predicted representation, at least two queries from the received query stream”
These limitations could be reasonably and practically performed by the human mind, for instance based if one set of questions seems different from a second set of questions, identifying relationships between the first set of question based upon predicted results and selecting to optimize queries based upon the identification. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
For example, “if” in the context of this claim encompasses the user mentally determining if a condition has occurred, the condition is two sets of queries are identified to be different.
For example, “determining” in the context of this claim encompasses the user mentally identifying relationships among the queries that are associated with a predicted result.  Such as “Is it going to rain today”? Or “What is the weather today”?
For example, “selecting” in the context of this claim encompasses the user mentally identifying two queries that best represent the query stream. Such as “What is the weather in the morning?, “What is the weather in the afternoon?, “What is the weather for tomorrow afternoon?”, “What is the weather for today?”, “What is the weather for tomorrow”, a user can mentally select that the two queries “What is the weather for today?”, “What is the weather for tomorrow?” best represent the query stream.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by a query optimizer, a query stream comprising a first plurality of queries from one or more applications via the network”, “generating, by the query optimizer, predicted representation of the first plurality of queries based on the relationships with the corresponding prior probabilities”, “optimizing, by the query optimizer, the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into a single query, wherein the single query includes at least part of content included in each of the least two queries”, “and updating, by the query optimizer, prior probabilities based on queries in the optimized query stream” and “and communicating, by the query optimizer, with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and the remote database”. 
For example, “receiving, by a query optimizer, a query stream comprising a first plurality of queries from one or more applications via the network”, is seen as generic computing process of receiving data. (i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)));
For example “generating, by the query optimizer, predicted representation of the first plurality of queries based on the relationships with the corresponding prior probabilities”, is seen as generic computing process of generating queries based upon relationships (iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); 
For example, “optimizing, by the query optimizer, the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into a single query, wherein the single query includes at least part of content included in each of the least two queries”, is seen as generic computing process of combining multiple queries into a single query (iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;);
For example, “and updating, by the query optimizer, prior probabilities based on queries in the optimized query stream” is seen as generic computing process of updating queries based upon a set of data (i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)););
For example, ““and communicating, by the query optimizer, with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and the remote database” is seen as generic computing process of transmitting data to retrieve search results. At best, these limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. 
Independent claims, 1, 6 and 11 further recite “method”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer (i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)):);
The claims, 1, 6 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 2, 7 and 12, specifically claim 2, 7 and 12 recites no new abstract ideas.
These limitations could be reasonably and practically performed by the human mind, for instance based if one set of questions seems different from a second set of questions, identifying relationships between the first set of question based upon predicted results and selecting to optimize queries based upon the identification. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the received queries are associated with features provided by the applications”. 
For example, “wherein the received queries are associated with features provided by the applications”, is seen as generic computing process of accessing data. (i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)));
Dependent claims, 2, 7 and 12 further recite components that amounts to mere instructions to apply the judicial exception on a generic computer
The claims, 2, 7 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 3, 8 and 13, specifically claim 3, 8 and 13 recites no new abstract ideas.
These limitations could be reasonably and practically performed by the human mind, for instance based if one set of questions seems different from a second set of questions, identifying relationships between the first set of question based upon predicted results and selecting to optimize queries based upon the identification. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the re-writing is processed by using a bank of transformation rules”. 
For example, “wherein the re-writing is processed by using a bank of transformation rules”, is seen as generic computing process of storing data. (iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;);
The claims, 3, 8 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 4, 9, and 14, specifically claims 4, 9 and 14 recites no new abstract ideas.
These limitations could be reasonably and practically performed by the human mind, for instance based if one set of questions seems different from a second set of questions, identifying relationships between the first set of question based upon predicted results and selecting to optimize queries based upon the identification. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the re-writing is processed by a library between the application programming interface and the database, and the library being Java database connectivity (JDBC) fusion”. 

For example, “wherein the re-writing is processed by a library between the application programming interface and the database, and the library being Java database connectivity (JDBC) fusion”, is seen as generic computing process of accessing data. (iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;);

The claims, claims 4, 9, and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims 5, 10 and 15, specifically claims 5, 10 and 15, recites “further comprising: if the first plurality of queries are same as the second plurality of queries”.
For example, “if” in the context of this claim encompasses the user mentally determining if a condition has occurred, the condition is two sets of queries are identified to be different.

These limitations could be reasonably and practically performed by the human mind, for instance based if one set of questions seems different from a second set of questions, identifying relationships between the first set of question based upon predicted results and selecting to optimize queries based upon the identification. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “retrieving, without communicating with the remote database, from a local database of the query optimizer, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database; and outputting the retrieved data”. 

For example, “retrieving, without communicating with the remote database, from a local database of the query optimizer, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database; and outputting the retrieved data”, is seen as generic computing process of accessing data. (i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)));

The claims 5, 10 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claim 17 specifically claim 17, recites no new abstract ideas.
These limitations could be reasonably and practically performed by the human mind, for instance based if one set of questions seems different from a second set of questions, identifying relationships between the first set of question based upon predicted results and selecting to optimize queries based upon the identification. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein a number of queries included in the optimized query stream is less than a number of queries included in the selected subset of queries”. 

For example, “wherein a number of queries included in the optimized query stream is less than a number of queries included in the selected subset of queries”, is seen as generic computing process of storing a limited amount of data. (iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;);

The claim 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) and further in further view of Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’) and Zhou et al. U.S. Patent Application Publication No. 2005/0138073 (herein as ‘Zhou’).

As to claim 1 Gordon teaches a method implemented on a machine having at least one processor, storage (Par. 0051 Gordon discloses a processor and storage); and communication platform connected to a network for optimizing query streams, (Fig. 5 and Par. 0073 Gordon discloses a network); comprising: 
receiving by a query optimizer a query stream comprising a first plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database);
Gordon does not teach but Finkelstein teaches if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream; determining by the query optimizer relationships among the first plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0027 Finkelstein discloses recently submitted queries are analyzed to identify groups of queries that may represent relatively new requests for information.  The submitted queries is seen as a first plurality of queries.  The new requests for information is seen as second plurality of queries. The “if” part of the claim limitation occurs when “new information” is received. New information is seen as queries being different. The ordinary definition of new is “not existing before”, therefore queries that were previously submitted will not contain new information that is formed in the fresh update to date queries. Therefore when new information is identified the queries needs to be updated.  New information between the submitted queries and new request is seen as first queries are different from second queries.   Par. 0029 Finkelstein discloses the queries provide up-to date-suggestion which increases the likelihood that assist user in finding the information they seek. Previously queries that increase the likelihood in assisting the user to find information is a type of previously optimized query.  Since the queries are periodically analyzed to provide up to date queries, the periodic update is seen as a stream. Therefore a query being periodically updated to provide a user with new relevant information to assist the user in finding information they seek is seen as if first plurality of queries are different from a second plurality of queries of a previously optimized query stream.);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein);
Gordon teaches generating by the query optimizer predicted representation of the first plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Finkelstein teaches selecting by the query optimizer based on the predicted representation at least two queries from the received query stream, (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms into different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream);
Gordon in combination with Finkelstein does not teach but Zhou teaches after receiving the query stream and prior to communicating with a database optimizing, by the query optimizer, the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into one query, wherein the single query includes at least part of content included in each of the least two queries; (Fig. 2, par. 0034 Zhou discloses receiving a tagging tree and creating a query tree.  The query tree contains only the execution nodes received of the tagging tree. The tagging tree is seen as the received query stream. Par. 0035 Zhou discloses determine which of the queries can be optimized into a single query. The single query includes a set of parameterized SQL queries that are combined.   The combined query contains the set of parameterized SQL queries which are seen as a single query includes at least part of the content included in each of the queries).
Gordon and Zhou are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the combined queries of Zhou, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide optimized query to reduce the significant computing and communications resources (Par. 0003-0005 Zhou).
Finkelstein teaches and updating by the query optimizer, the prior probabilities based on queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group popularity score is seen as the prior probability.  Par. 0076 Finkelstein discloses updating scores of the individual queries based upon popularity that occurred to account for the time different between the current time and the time interval used to identify the popular past queries. The updated individual scores will cause the group score to be updated).
Zhou teaches and communicating by the query optimizer, with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and the remote database (Fig. 2 and Par. 0033 and par. 0038 Zhou discloses sending the optimized combined query to the remote database (224) to retrieve the information).

As to claim 2 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 1.
In addition Finkelstein wherein the received queries are associated with features provided by the applications (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 3 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 1.
In addition Finkelstein teaches wherein the re-writing is processed by using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).


As to claim 6 Gordon teaches a system, having at least one processor, storage (Par. 0051 Gordon discloses a processor and storage); and a communication platform connected to a network for optimizing query streams (Fig. 5 and Par. 0073 Gordon discloses a network); comprising: 
A query receiver implemented by a processor and configured for receiving a query stream comprising a first plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database); 
Gordon does not teach but Finkelstein teaches a query relationship determiner implemented by a processor and configured if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream, for determining relationships among the first  plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0027 Finkelstein discloses recently submitted queries are analyzed to identify groups of queries that may represent relatively new requests for information.  The submitted queries is seen as a first plurality of queries.  The new requests for information is seen as second plurality of queries. The “if” part of the claim limitation occurs when “new information” is received. New information is seen as queries being different. The ordinary definition of new is “not existing before”, therefore queries that were previously submitted will not contain new information that is formed in the fresh update to date queries. Therefore when new information is identified the queries needs to be updated.  New information between the submitted queries and new request is seen as first queries are different from second queries.   Par. 0029 Finkelstein discloses the queries provide up-to date-suggestion which increases the likelihood that assist user in finding the information they seek. Previously queries that increase the likelihood in assisting the user to find information is a type of previously optimized query.  Since the queries are periodically analyzed to provide up to date queries, the periodic update is seen as a stream. Therefore a query being periodically updated to provide a user with new relevant information to assist the user in finding information they seek is seen as if first plurality of queries are different from a second plurality of queries of a previously optimized query stream.);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein);
Gordon teaches a query simulator implemented by a processor and configured for if the first plurality of queries are different from the second plurality of queries, generating a predicted representation of the plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Finkelstein teaches query writing module implemented by a processor and configured for if the first plurality of queries are different from the second plurality of queries, selecting based on the predicted representation at least one subset of queries from the received query stream (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms indo different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein).
Gordon in combination with Finkelstein does not teach but Zhou teaches optimizing the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into a single query, wherein the single query includes at least part of content included in each of the least two queries (Fig. 2, par. 0034 Zhou discloses receiving a tagging tree and creating a query tree.  The query tree contains only the execution nodes received of the tagging tree. The tagging tree is seen as the received query stream. Par. 0035 Zhou discloses determine which of the queries can be optimized into a single query. The single query includes a set of parameterized SQL queries that are combined.   The combined query contains the set of parameterized SQL queries which are seen as a single query includes at least part of the content included in each of the queries).
Gordon and Zhou are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the combined queries of Zhou, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide optimized query to reduce the significant computing and communications resources (Par. 0003-0005 Zhou).
Finkelstein teaches and query updater implemented by a processor and configured for if the first plurality of queries are different from the second plurality of queries, updating the prior probabilities based on the plurality of queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group popularity score is seen as the prior probability.  Par. 0076 Finkelstein discloses updating scores of the individual queries based upon popularity that occurred to account for the time different between the current time and the time interval used to identify the popular past queries. The updated individual scores will cause the group score to be updated).
Zhou teaches and communicating with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and the remote database (Fig. 2 and Par. 0033 and par. 0038 Zhou discloses sending the optimized combined query to the remote database (224) to retrieve the information).


As to claim 7 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 6.
In addition Finkelstein teaches wherein the received queries are associated with features provided by the applications (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 8 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 6.
In addition Finkelstein teaches wherein the query writing module combines the subset of queries using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).


As to claim 11 Gordon teaches a machine-readable tangible and non-transitory medium having information for database operation, (Par. 0068 Gordon discloses a computer readable storage medium); when read by the machine, causes the machine to perform the following: 
receiving a query stream comprising a first plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database); 
Gordon does not teach but Finkelstein teaches if the first plurality of queries are different from a second plurality of queries of a previously optimized query stream; determining relationships among the first plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0027 Finkelstein discloses recently submitted queries are analyzed to identify groups of queries that may represent relatively new requests for information.  The submitted queries is seen as a first plurality of queries.  The new requests for information is seen as second plurality of queries. The “if” part of the claim limitation occurs when “new information” is received. New information is seen as queries being different. The ordinary definition of new is “not existing before”, therefore queries that were previously submitted will not contain new information that is formed in the fresh update to date queries. Therefore when new information is identified the queries needs to be updated.  New information between the submitted queries and new request is seen as first queries are different from second queries.   Par. 0029 Finkelstein discloses the queries provide up-to date-suggestion which increases the likelihood that assist user in finding the information they seek. Previously queries that increase the likelihood in assisting the user to find information is a type of previously optimized query.  Since the queries are periodically analyzed to provide up to date queries, the periodic update is seen as a stream. Therefore a query being periodically updated to provide a user with new relevant information to assist the user in finding information they seek is seen as if first plurality of queries are different from a second plurality of queries of a previously optimized query stream.);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein);
Gordon teaches generating a predicted representation of the first plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Finkelstein teaches selecting based on the predicted representation at least two queries from the received query stream (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms into different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream).
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein).
Gordon in combination with Finkelstein does not teach but Burns teaches optimizing the received query stream, by reducing a number of the first plurality of queries by combining the at least two queries into a single query wherein the single query includes at least part of content included in each of the least two queries (Fig. 2, par. 0034 Zhou discloses receiving a tagging tree and creating a query tree.  The query tree contains only the execution nodes received of the tagging tree. The tagging tree is seen as the received query stream. Par. 0035 Zhou discloses determine which of the queries can be optimized into a single query. The single query includes a set of parameterized SQL queries that are combined.   The combined query contains the set of parameterized SQL queries which are seen as a single query includes at least part of the content included in each of the queries).
Gordon and Zhou are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the combined queries of Zhou, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide optimized query to reduce the significant computing and communications resources (Par. 0003-0005 Zhou).
 Finkelstein teaches and updating the prior probabilities based on the plurality of queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group popularity score is seen as the prior probability.  Par. 0076 Finkelstein discloses updating scores of the individual queries based upon popularity that occurred to account for the time different between the current time and the time interval used to identify the popular past queries. The updated individual scores will cause the group score to be updated).
Zhou teaches and communicating with a remote database to send the optimized query stream to the remote database to reduce communication between the one or more applications and remote database (Fig. 2, Par. 0033 and par. 0038 Zhou discloses sending the optimized combined query to the remote database (224) to retrieve the information).

As to claim 12 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the received queries are associated with features provided by the applications, while the received queries are unable to be associated with features provided by the applications are not being re-written (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 13 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the re-writing is processed by using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).



7.	Claim(s) 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) and further in further view of Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’) and Zhou et al. U.S. Patent Application Publication No. 2005/0138073 (herein as ‘Zhou’) and Burns et al. U.S. Patent No. 9,043,319 (herein as ‘Burns’).


As to claim 5 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 1.
Gordon in combination with Finkelstein and Zhou does not teach but Burns teaches further comprising: if the first plurality of queries are same as the second plurality of queries, retrieving, without communicating with the remote database, from a local database of the query optimizer, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database; and outputting the retrieved data (Col. 8 Lines 41-52 Burns discloses a predictive cache that stores previously optimized queries.  In response to a query request matching the queries within the predictive cache will yield search result being provided by the predictive cache).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).


As to claim 10 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 6.
Gordon in combination with Finkelstein and Zhou does not teach but Burns teaches wherein the query receiver is implemented by a processor and further configured for if the first plurality of queries are same as the second plurality of queries, retrieving, without communicating with the remote database, from a local database of the query optimizer, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database; and outputting the retrieved data (Col. 8 Lines 41-52 Burns discloses a predictive cache that stores previously optimized queries.  In response to a query request matching the queries within the predictive cache will yield search result being provided by the predictive cache).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).


As to claim 15 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 11.
Gordon in combination with Finkelstein and Zhou does not teach but Burns teaches wherein the information, when read by the machine, causes the machine to further perform the following: if the first plurality of queries are same as the second plurality of queries, retrieving, without communicating with the remote database, from a local database of the machine, data that is returned by the remote database according to the previously optimized query stream and is stored by the local database (Col. 8 Lines 41-52 Burns discloses a predictive cache that stores previously optimized queries.  In response to a query request matching the queries within the predictive cache will yield search result being provided by the predictive cache).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).




8.	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) in combination with Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’), Zhou et al. U.S. Patent Application Publication No. 2005/0138073 (herein as ‘Zhou’) and further in view of Lin et al. U.S. Patent No. 8,949,242 (herein as ‘Lin’).

As to claim 17 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 1.
Gordon in combination with Finkelstein and Zhou does not teach but Lin teaches wherein a number of queries included in the optimized query stream is less than a number of queries included in the selected subset of queries (Col. 7 Lines 35-43 Lin discloses combining the queries into a single semantic representation. Each of the combined queries are seen as a main topic. The main topic is seen as a representation of the query).
Gordon and Lin are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the improvement of updating relevant data changes of Lin, to present only user relevant content. The suggestion/motivation to combine is that it would be obvious to try in order to identify and distinguish the most important and relevant segments from segments that does not behave in a statistically expected way (Par. 0004 Lin).


9.	Claim(s) 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) in combination with Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’), Zhou et al. U.S. Patent Application Publication No. 2005/0138073 (herein as ‘Zhou’), and further in view of Colossi et al. U.S. Patent Application Publication No. 2004/0215626 (herein as ‘Colossi’).


As to claim 4 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 1.
In addition Finkelstein teaches wherein the re-writing is processed by a library between the application programming interface and the database (Par. 0045 Finkelstein discloses a set of rules used to reformulate the queries);
Gordon in combination with Finkelstein and Zhou does not teach but Colossi teaches and the library being Java database connectivity (JDBC) fusion (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).

As to claim 9 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 6.
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches wherein the query writing module is a library of Java database connectivity (JDBC) fusion between the applications and database (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).

As to claim 14 Gordon in combination with Finkelstein and Zhou teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the combining is processed by a library between the application programming interface and the database (Par. 0045 Finkelstein discloses a set of rules used to reformulate the queries);
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches and the library being Java database connectivity (JDBC) fusion (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).


Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.M/  October 07, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156